UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1533



DAVID A. BABB, Reg. No. 88340-071,

                                              Plaintiff - Appellant,

          versus


DRUG ENFORCEMENT ADMINISTRATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:97-cv-01553-HMH)


Submitted:   April 30, 2007                 Decided:   June 28, 2007


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian W. Shaughnessy, SHAUGHNESSY, VOLZER and GAGNER, P.C.,
Washington, D.C., for Appellant. Reginald I. Lloyd, United States
Attorney, Marvin J. Caughman, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David A. Babb appeals the district court’s order denying

his motion to return seized money, and quieting title to the money

in favor of the Government.   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.    Babb v. Drug Enforcement Admin., No.

6:97-cv-01553-HMH (D.S.C. Apr. 26, 2006).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 2 -